ORDER

PER CURIAM.
Father appeals from the trial court’s judgment modifying the child support and custody provisions of an order of paternity. The trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976).
No jurisdictional purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).